UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period June 30, 2007 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-12040 SUN HEALTHCARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 85-0410612 (State of Incorporation) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400 Irvine, CA92612 (949) 255-7100 (Address and telephone number of Registrant) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer x Non-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x As of August 1, 2007, there were 43,065,154 shares of the Registrant's $.01 par value Common Stock outstanding, inclusive of 10,182 shares of treasury stock. 1 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Index Page Numbers PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets 3-4 As of June 30, 2007 (unaudited) As of December 31, 2006 Consolidated Statements of Operations 5-6 For the three months ended June 30, 2007 and 2006 (unaudited) For the six months ended June 30, 2007 and 2006 (unaudited) Consolidated Statements of Cash Flows 7 For the three months ended June 30, 2007 and 2006 (unaudited) For the six months ended June 30, 2007 and 2006 (unaudited) Notes to Consolidated Financial Statements 8-37 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 38-52 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 52-53 PART II.OTHER INFORMATION Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 4. Submission of Matters to a Vote of Security Holders 54 Item 6. Exhibits 54 Signature 55 STATEMENT REGARDING FORWARD LOOKING STATEMENTS Information provided in this Quarterly Report on Form 10-Q (this "10-Q") contains "forward-looking" information as that term is defined by the Private Securities Litigation Reform Act of 1995 (the "Act").All statements regarding our expected future financial position, results of operations, cash flows (including our ability to continue to generate positive cash flows from operations), our integration of the operations of Harborside Healthcare Corporation, indebtedness, lease obligations and liquidity, financing plans, business strategies, budgets, estimates of critical accounting policies, projected costs and capital expenditures, competitive position, growth opportunities, the anticipated impact of changes in Medicare, Medicaid and other governmental reimbursement programs and the impact of regulatory initiatives that may affect our business, our ability to defend lawsuits, the ability of our self-insurance programs to satisfy claims, plans of management for future operations and words such as "anticipate," "believe," "plan," "estimate," "expect," "intend," "may" and other similar expressions are forward-looking statements.The forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of the Act and with the intention of obtaining the benefits of the "safe harbor" provisions of the Act.We do not intend, and undertake no obligation, to update our forward-looking statements to reflect future events or circumstances. We caution investors that any forward-looking statements made by us are not guarantees of future performance.Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from those projected or contemplated in the forward-looking statements. Such material differences may result from the factors described in our 2006 Annual Report on Form 10-K/A (see "Item 1A - Risk Factors") and Part II, Item 1A herein and other factors that are unknown to us or may be beyond our control.Such risks should be carefully considered before any investment is made in our securities.Given these risks and other uncertainties, we can give no assurances that any of the events or circumstances described in our forward-looking statements will in fact transpire, or that the impact of such events or circumstances will be material to our business and financial condition.Therefore undue reliance should not be placed on such forward-looking statements. 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS (in thousands) June 30, 2007 December 31, 2006 (unaudited) (Note 1) Current assets: Cash and cash equivalents $ 84,537 $ 131,935 Restricted cash 38,015 32,752 Accounts receivable, net of allowance for doubtful accounts of $42,594 and $24,866 at June 30, 2007 and December 31, 2006, respectively 201,410 117,091 Inventories 7,290 4,808 Other receivables, net of allowance of $1,914 and $3,064 at June 30, 2007 and December 31, 2006, respectively 2,075 2,211 Assets held for sale 2,418 7,172 Prepaid expenses 10,718 3,305 Total current assets 346,463 299,274 Property and equipment, net of accumulated depreciation of $61,696 and $48,233 at June 30, 2007 and December 31, 2006, respectively 667,408 217,544 Intangible assets, net of accumulated amortization of $7,697 and $6,799 atJune 30, 2007 and December 31, 2006, respectively 33,732 13,691 Goodwill 232,013 55,092 Restricted cash, non-current 8,767 29,083 Other assets, net 9,927 6,739 Total assets $ 1,298,310 $ 621,423 See accompanying notes. 3 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS' EQUITY (in thousands, except share data) June 30, 2007 December 31, 2006 (unaudited) (Note 1) Current liabilities: Accounts payable $ 63,811 $ 43,400 Accrued compensation and benefits 54,523 42,723 Accrued self-insurance obligations, current portion 41,398 48,689 Income taxes payable 9,736 8,799 Liabilities held for sale 332 1,672 Other accrued liabilities 77,095 33,736 Current portion of long-term debt: Company obligations 31,341 22,780 Clipper partnerships 799 736 Capital leases, current 703 494 Total current liabilities 279,738 203,029 Accrued self-insurance obligations, net of current portion 119,078 81,559 Long-term debt, net of current portion: Company obligations 639,846 100,067 Clipper partnerships 48,979 49,392 Capital leases, net of current 556 696 Unfavorable lease obligations, net of accumulated amortization of $15,518 and $13,558 at June 30, 2007 and December 31, 2006, respectively 13,675 13,423 Other long-term liabilities 31,070 26,712 Deferred income taxes 2,412 2,412 Total liabilities 1,135,354 477,290 Commitments and contingencies Minority interest 420 - Stockholders' equity: Preferred stock of $.01 par value, authorized 10,000,000 shares, no shares were issued or outstanding as of June 30, 2007 and December 31, 2006 - - Common stock of $.01 par value, authorized 125,000,000shares, 42,985,410 shares issued and 42,975,228 shares outstanding as of June 30, 2007 and 42,889,918 shares issued and 42,879,736 shares outstanding as of December 31, 2006 430 429 Additional paid-in capital 554,715 553,275 Accumulated deficit (392,518 ) (409,480 ) 162,627 144,224 Less: Common stock held in treasury, at cost, 10,182 shares as of June 30, 2007 and December 31, 2006 (91 ) (91 ) Total stockholders' equity 162,536 144,133 Total liabilities and stockholders' equity $ 1,298,310 $ 621,423 See accompanying notes. 4 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) For the Three Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 446,665 $ 258,458 Costs and expenses: Operating salaries and benefits 249,230 146,660 Self-insurance for workers' compensation and general and professional liability insurance 8,527 5,149 Operating administrative expenses 10,497 6,762 Other operating costs 95,895 53,473 Center rent expense 22,298 13,969 General and administrative expenses 17,297 12,124 Depreciation and amortization 9,787 3,760 Provision for losses on accounts receivable 3,643 2,114 Interest, net of interest income of $1,136 and $102, respectively 11,999 5,079 Loss on sale of assets, net 3 230 Total costs and expenses 429,176 249,320 Income before income taxes and discontinued operations 17,489 9,138 Income tax expense 6,163 3,643 Income from continuing operations 11,326 5,495 Discontinued operations: Income from discontinued operations, net of related taxes 1,367 1,942 Gain (loss) on disposal of discontinued operations, net of related taxes 347 (130 ) Income from discontinued operations, net 1,714 1,812 Net income $ 13,040 $ 7,307 Basic earnings per common and common equivalent share: Income from continuing operations $ 0.26 $ 0.18 Income from discontinued operations, net 0.04 0.05 Net income $ 0.30 $ 0.23 Diluted earnings per common and common equivalent share: Income from continuing operations $ 0.26 $ 0.17 Income from discontinued operations, net 0.04 0.06 Net income $ 0.30 $ 0.23 Weighted average number of common and common equivalent shares outstanding: Basic 42,993 31,264 Diluted 43,735 31,446 See accompanying notes. 5 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) For the Six Months Ended June 30, 2007 June 30, 2006 (unaudited) (unaudited) Total net revenues $ 720,233 $ 515,215 Costs and expenses: Operating salaries and benefits 405,654 293,579 Self-insurance for workers' compensation and general and professional liability insurance 19,091 17,821 Operating administrative expenses 18,087 14,633 Other operating costs 152,507 108,938 Center rent expense 36,677 27,359 General and administrative expenses 30,130 23,772 Depreciation and amortization 13,708 6,628 Provision for losses on accounts receivable 6,083 3,563 Interest, net of interest income of $2,325 and $268, respectively 14,058 9,446 Loss on extinguishment of debt, net 19 - Loss on sale of assets, net 10 244 Total costs and expenses 696,024 505,983 Income before income taxes and discontinued operations 24,209 9,232 Income tax expense 8,531 2,577 Income from continuing operations 15,678 6,655 Discontinued operations: Income from discontinued operations, net of related taxes 1,288 1,986 Loss on disposal of discontinued operations, net of related taxes (3 ) (195 ) Income from discontinued operations, net 1,285 1,791 Net income $ 16,963 $ 8,446 Basic earnings per common and common equivalent share: Income from continuing operations $ 0.37 $ 0.21 Income from discontinued operations, net 0.02 0.06 Net income $ 0.39 $ 0.27 Diluted earnings per common and common equivalent share: Income from continuing operations $ 0.36 $ 0.21 Income from discontinued operations, net 0.03 0.06 Net income $ 0.39 $ 0.27 Weighted average number of common and common equivalent shares outstanding: Basic 42,951 31,252 Diluted 43,761 31,302 See accompanying notes. 6 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Three Months Ended Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 (unaudited) (unaudited) (unaudited) (unaudited) Cash flows from operating activities: Net income $ 13,040 $ 7,307 $ 16,963 $ 8,446 Adjustments to reconcile net income to net cash provided by (used for) operating activities, including discontinued operations: Depreciation 7,305 2,451 9,739 4,063 Amortization 2,504 1,720 4,026 3,357 Amortization of favorable and unfavorable lease intangibles (196 ) (379 ) (409 ) (758 ) Provision for losses on accounts receivable 3,737 2,444 6,260 4,392 (Gain) loss on disposal of discontinued operations, net (347 ) 130 3 195 Loss on sale of assets 2 230 9 243 Restricted stock and share-based stock option compensation 943 463 1,694 1,007 Other, net (113 ) 5 (111 ) 31 Changes in operating assets and liabilities, net of acquisitions: Accounts receivable, net (7,187 ) (6,400 ) (9,237 ) (17,718 ) Inventories, net - 19 - 5 Other receivables, net 1,653 1,723 2,190 (1,463 ) Restricted cash 896 (407 ) 1,617 (288 ) Prepaids and other assets 13,659 2,211 7,101 (3,956 ) Accounts payable (2,918 ) (481 ) (6,843 ) 1,224 Accrued compensation and benefits 7,875 (4,641 ) 6,209 (4,574 ) Accrued self-insurance obligations (5,982 ) (13,204 ) (6,828 ) (9,800 ) Income taxes payable 4,961 4,972 7,387 6,828 Minority interest 50 - 50 - Other accrued liabilities 14,452 (1,253 ) 15,681 (2,053 ) Other long-term liabilities (3,571 ) 600 (3,167 ) 1,210 Net cash provided by (used for) operating activities 50,763 (2,490 ) 52,334 (9,609 ) Cash flows from investing activities: Capital expenditures (7,705 ) (5,292 ) (14,955 ) (8,625 ) Exercise of real estate purchase option (30,236 ) - (30,236 ) - Proceeds from sale of assets held for sale 2,251 - 5,489 - Acquisitions, net (368,515 ) - (368,515 ) (236 ) Accrued acquisition costs, net 3,585 - 3,585 - Proceeds from sale/leaseback - - - 838 Net cash used for investing activities (400,620 ) (5,292 ) (404,632 ) (8,023 ) Cash flows from financing activities: Net borrowings under Revolving Credit Agreement 5,000 8,134 5,006 25,854 Long-term debt borrowings 327,000 11,636 327,000 11,636 Long-term debt repayments (4,533 ) (12,870 ) (34,140 ) (20,564 ) Principal payments under capital lease obligations (118 ) (34 ) (658 ) (34 ) Net proceeds from exercise of employee stock options 92 - 665 (123 ) Distribution of partnership equity (255 ) - (511 ) - Release of third-party collateral 25,640 - 25,640 - Distribution of minority interest (57 ) - (57 ) - Deferred financing costs (18,045 ) 179 (18,045 ) 179 Net cash provided by financing activities 334,724 7,045 304,900 16,948 Net (decrease) increase in cash and cash equivalents (15,133 ) (737 ) (47,398 ) (684 ) Cash and cash equivalents at beginning of period 99,670 16,694 131,935 16,641 Cash and cash equivalents at end of period $ 84,537 $ 15,957 $ 84,537 $ 15,957 Supplemental Disclosures of Non-cash Investing and Financing Activities: In connection with the exercise of real estate purchase option, we assumed a mortgage payable of $8,924 and reduced a note receivable by $4,598. See “Note 2 – Acquisition” for non-cash activity related to the Harborside acquisition. See accompanying notes. 7 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1)Nature of Business References throughout this document to the Company include Sun Healthcare Group, Inc. and our direct and indirect consolidated subsidiaries. In accordance with the Securities and Exchange Commission’s “Plain English” guidelines, this report has been written in the first person. In this document, the words “we,” “our,” “ours,” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. Business Sun Healthcare Group, Inc.’s subsidiaries are providers of long-term, subacute and related specialty healthcare in the United States.We operate through three principal business segments: (i) inpatient services, (ii) rehabilitation therapy services, and (iii) medical staffing services.Inpatient services represent the most significant portion of our business.We operated 216 long-term care centers in 25 states as of June 30, 2007. Other Information The accompanying unaudited consolidated financial statements have been prepared in accordance with our customary accounting practices and accounting principles generally accepted in the United States for interim financial statements.In our opinion, the accompanying interim consolidated financial statements present fairly our financial position at June 30, 2007, and the consolidated results of our operations and cash flows for the three-month periods ended June 30, 2007 and 2006, respectively.We believe that all adjustments are of a normal and recurring nature with the exception of certain purchase accounting adjustments made in accordance with the provisions of Statement of Financial Accounting Standards No. 141, Business Combinations (“SFAS No. 141”) (see “Note 2 – Acquisitions”). These statements are unaudited, and certain information and footnote disclosures normally included in our annual consolidated financial statements have been condensed or omitted, as permitted under the applicable rules and regulations. Readers of these statements should refer to our audited consolidated financial statements and notes thereto for the year ended December 31, 2006, which are included in our Annual Report on Form 10-K/A for the year ended December 31, 2006 (the “2006 Form 10-K/A”). The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include determination of third-party payor settlements, allowances for doubtful accounts, self-insurance obligations, loss accruals, and income taxes. Actual results could differ from those estimates. Significant Accounting Policy – Income Taxes In accordance with Statement of Financial Accounting Standard No. 109,
